Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00192-CV
____________
 
KIMBERLY
SLAUGHTER, Appellant
 
V.
 
WILLIAMSBURG HAMLET MAINTENANCE
ASSOCIATION, Appellee
 

 
On Appeal from County
Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause No.
800,084
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 2,
2006.  The notice of appeal was filed on
February 23, 2006.  To date, our records
show that appellant has neither established indigence nor paid the $125.00
appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond. 
See Tex. R. App. P.
42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.